The Honorable Tom Hanna                  Opinion No. H-857
Criminal District Attorney
Jefferson County                         Re: Constitutionality
P. 0. BOX 2553    ---.                   of article 7150h, V.T.C.S.,
Beaumont, Texas 77704                    granting a tax exemption
                                         to disabled veterans.
Dear Mr. Hanna:

     You have asked our opinion on the constitutionality of
article 7150h, V.T.C.S., which provides a tax exemption for
certain disabled veterans and for certain members of their
families.

     Article 7150h provides in part:

             Section 1. There are exempted from all
          property taxes levied by the state, a county,
          city, town, school district, special district,
          or other political subdivision of the state
          the value of assessed property owned by a
          disabled veteran or by the surviving spouse
          or children of a deceased veteran in the
          amounts provided in this Act.

          . . .

             Sec. 3.    (a) A disabled veteran whose
          disability is less than 10 percent is not
          entitled to an exemption under this Act.
              (b) A disabled veteran whose disability
          is 10 percent or more, but not more than
          30 percent, is entitled to an
          the first $1,500 of the assesse
          m
          -    prbperty.Emphasis     added).




                             p.   3615
   -




The Honorable Tom Hanna - page 2   (H-857)



     Article 8, section 2(b) of the Texas Constitution
authorizes an exemption for disabled veterans.  It provides
in part:

          The Legislature may, by general law,
          exempt property owned by a disabled
          veteran or by the surviving spouse and
          surviving minor children of a disabled
          veteran. . . . A veteran who is certified
          as having a disability of less than 10
          percent is not entitled to an exemption.
          A veteran having a disability rating of
          not less than 10 percent nor more than 30
          percent may be granted an exemption from
          taxation for          vzued at x to
          $1,500. wpmd'v--                    -

     Both the Constitution and statute go on to provide
exemptions of as much as $3,000 for persons having greater
percentages of disability. For purposes of convenience, we
will refer only to the veteran with a disability rating of
not less than 10 percent and not more than 30 percent.

     You suggest that the statute is unconstitutional for
two reasons. First, the Constitution discusses the exemp-
tion for property "valued at up to $1,500," while the
statute provides an exemption for "the first $1,500 of the
assessed value of [the] property." You assert that the
Constitution must be read as permitting  an exemption only
if the total value of the veteran's property is $1,500 or
less. Under this interpretation, the Legislature would be
powerless to grant an exemption for any veteran who owned
property the total value of which was more than $1,500.

     Initially, we believe it appropriate to outline the
history of the provision and some of the standards by which
the statute must be judged.
     The constitutional amendment authorizing a tax exemp-
tion was adopted by the people in November 1972. The Legis-
lature which convened two months after the passage enacted
implementing legislation. Acts 1973, 63rd Leg., ch. 281 at
668. Although that Act contained constitutional infirmities




                           p. 3616
    . .




          The Honorable Tom Hanna - page 3    (H-857)
V

          [see Attorney General Opinion H-88 (1973)1, the language
          wm    relates to the questions raised by your inquiry is
          identical to that contained in the current statute and was
          neither approved nor disapproved in the earlier opinion.

               The Supreme Court of Texas has indicated the rule to
          be used in interpreting portions of the Constitution which
          envision future implementation by the Legislature.  The
          Court said:

                    It has long been the policy of the courts
                    of this State to construe liberally con-
                    stitutional provisions directing the action
                    of legislatures, so as to carry out the
                    purposes for which such provisions of the
                    Constitution were adopted. Texas National
                    Guard Armory Board v. McGraw, 126 S.W.Zd 627,
                    634(Tex.  Sup.9r

               In addition to giving a liberal construction to such
          constitutional provisions, the courts have indicated they
          will afford great deference to the contemporaneous legisla-
          tive construction of the Constitution.  The Supreme Court of
b         Texas has indicated that:

                    [t]he rule is general and elementary that
                    contemporaneous and practical construction
                    of,constitutional provisions by the Legis-
                    lature, in the enactment of laws, has great
                    weight, and gives rise to a strong presump-
                    tion that the construction rightly interprets
                    the meaning of the provisions. Walker v.
                    Meyers, 266 S.W. 499, 501-02 (Tex. Sup.T924).



          AmericaiiYKZZiit   Co. v. City of Austin, 246 S.W. 1019
          (Tex. Sup&                     -

               In this case the Constitution gives the Legislature
          the ability to exempt property valued at up to $1,500. We
          believe the grant of legislative authority carries with it
          the authority to make reasonable definitions necessary to
          implement the constitutional amendment.  In a similar case,
          the Legislature was given the power to exempt certain property




                                    p. 3617
  .




The Honorable Tom Hanna - page 4 (H-857)



used by the ministry of churches. The property in question
was used as a residence by an ordained minister who served
as an administrator for a jurisdictional conference of the
Methodist Church. Reversing the ruling of the lower courts,
a unanimous Supreme Court said:

         The general power given the Legislature to
         exempt any property owned by a church for
         exclusive use as a residence for its ministry
         carries the particular and essential power
         of determining who, and what activities,
         shall constitute the ministry of a church.
         McCreless v. City of San Antonio, 454 S.W.2d
393, 395 (Tex. sup. 1970).
Likewise, we believe article 8, section 2(b) of the Constitu-
tion carries with it the particular and essential authority
of the Legislature to determine if the exemption applies (1)
to all property owned by the veteran, but only if the total
property has a value of less than $1,500, (2) to any single
piece of property owned by the veteran which has a value of
less than $1,500 or (3) to the first $1,500 of all property
owned by the veteran. Given the strong presumption that the
contemporaneous legislative construction is constitutional
and given the authority afforded the Legislature by article
8, section l(b), we are of the opinion that the exemption
has been validly determined to apply to the first $1,500 of
the veteran's property.

     The second argument you present is that the statutory
exemption of $1,500 of the assessed value of property is
invalid since the Constitution refers to value rather than
assessed value.

     Here, the Constitution refers to property "valued at up
to $1,500." In the context of ad valorem taxation, the
orocess bv which a valuation is assianed to a oiece of
property is assessment. Allen v. &      Independent School
District, 283 S.W. 674 (Tex. Cic App. -- Texarkana 1926,no
writ). The Legislative determination that the constitu-
tionally authorized exemption extends to property with an
assessed value of $1,500 is reasonable, and we believe is
well within the authority of the Legislature as set out in
the McCreless case.




                           p. 3618
.   .   .    .




            The Honorable Tom Hanna - page 5      (~-857)



                 We are strengthened in both our conclusions by the
            practical effect of the restrictive interpretation you
            advance.   If the exemption were limited to veterans who have
            disabilities of between 10 and 30 percent and whose total
            property is valued at less than $1,500, or to $3,000 in the
            case of the most severely disabled veterans, the constitu-
            tional provision would have almost no practical effect. It
            is inconceivable that such a virtually meaningless gesture
            would have been made by the Legislature which drafted the
            constitutional amendment or by the people who adopted it.

                 Accordingly, in light of the power granted the Legisla-
            ture to make reasonable determinations regarding the scope
            of the constitutional authority and in light of the strong
            presumption that the Legislature's determination is constitu-
            tional, it is our opinion that article 7150h, V.T.C.S.,
            which grants a tax exemption for certain disabled veterans
            and their families, is valid.

                                   SUMMARY

                        Article 7150h, V.T.C.S., which grants
                        an exemption from taxation for certain
                        disabled veterans and their families,
                        is constitutional.

                                              Very truly yours,




                                                       General of Texas

            APPROVED:




            Opinion Committee

            jwb


                                             p. 3619